Citation Nr: 1507026	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  13-01 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for defective vision, refractive error (claimed as loss of eye sight).

2.  Entitlement to a disability evaluation in excess of 10 percent for service-connected hypertension.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to June 1970, April 1976 to April 1980 and from September 1980 to May 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines, which denied reopening of entitlement to service connection for a defective vision, refractive error, and a November 2011 rating decision, which continued the disability evaluation of 10 percent for the Veteran's service-connected hypertension. 


FINDINGS OF FACT

1.  A July 1993 rating decision denied the Veteran's claim of entitlement to service connection for loss of eye sight; the Veteran did not initiate an appeal, and the decision became final.

2.  In September 2008, the RO issued a rating decision which, determined that new and material evidence had not been received regarding the claim for entitlement to service connection for defective vision, refractive error (claimed as loss of eye sight); the Veteran did not initiate an appeal, and the decision became final.

3.  No evidence received since the September 2008 rating decision is new to the claims file and relates to an unestablished fact necessary to substantiate the claim of whether the Veteran has defective vision, refractive error (claimed as loss of eye sight), due to events occurring during active service.

4.  During the period on appeal, the Veteran's hypertension was not manifested by systolic blood pressure predominately 200 or more, or diastolic blood pressure predominately 110.


CONCLUSIONS OF LAW

1.  The September 2008 rating decision, denying the claim of entitlement to service connection for defective vision, refractive error (claimed as loss of eye sight), is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has not been submitted for the claim of entitlement to service connection for defective vision, refractive error (claimed as loss of eye sight); the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. 
§ 3.156(a) (2014).

3.  The criteria for an initial rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for entitlement to an increased rating for hypertension.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).


A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.  

A July 2008 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim to reopen in September 2008.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

To satisfy the first notice element for an increased-compensation claim, 38 U.S.C.A. § 5103(a) compliant notice must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010).  A letter dated in November 2009 fully satisfied the duty to notify provisions as to all elements prior to initial adjudication of the Veteran's increased rating claim in May 2010.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  


B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran an appropriate VA examination for the Veteran's hypertension in November 2011.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The November 2011 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is an adequate basis on which to adjudicate the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II.  New and Material Evidence 

The RO denied service connection for defective vision, refractive error (claimed as loss of eye sight) in a September 2008 rating decision.  The Veteran was notified the same month.  The Veteran did not initiate an appeal.  The Board concludes that the September 2008 rating decision is final.  38 U.S.C.A. § 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.

38 C.F.R. § 3.156(a) defines "new and material evidence"; "new evidence" is evidence not previously submitted to agency decision makers, while "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

When determining the materiality of evidence, "the Board is precluded from considering the credibility of the newly submitted evidence.  Rather, solely for purposes of determining whether new and material evidence has been presented, the Board must presume that the newly submitted evidence is credible."  Duran v. Brown, 7 Vet. App. 216, 220 (1994) (citing Justus v. Principi, 3 Vet. App. 510, 513 (1992)).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the U.S. Court of Appeals for Veterans' Claims explained that that 38 C.F.R. § 3.156(a) must be read as creating a low threshold and that it suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117-18.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Board notes that in August 2011 the Veteran filed a claim for entitlement to service connection for an eye condition secondary to his service connection hypertension.  However, private treatment records from Dr. J.T. indicated treatment for glaucoma and cornea and external eye disease.  Indeed, at examination in December 2012, the Veteran was diagnosed with glaucoma and cataracts.  Such diagnoses of an eye disability constitute difference diagnoses from that of a refractive error.  Therefore, as appropriately indicated in the November 2011 Statement of the Case, the Veteran's August 2011 claim of entitlement to service connection (including on a secondary basis) for glaucoma and cataracts is deemed a new claim that must be adjudicated separate from the ongoing appeal for entitlement to service connection for defective vision, refractive error.  See Boggs v. Peake, 520 F.3d 1330, 1335-1336 (Fed. Cir. 2008) (a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury; rather, the two claims must be considered independently); Ephraim v. Brown, 82 F.3d 399, 402 (1996) (claims based on separate and distinct diagnosed diseases or injuries must be considered separate and distinct claims). 

The claim for service connection for defective vision, refractive error (claimed as loss of eye sight) was denied for lack of a nexus between the current disability and service.  To reopen, the new and material evidence must be received showing that the current disability is related to service.  

The Veteran submitted no medical or lay evidence to support a finding of nexus between his defective vision, refractive error (claimed as loss of eye sight) and service.  Accordingly, the Board concludes that reopening is not warranted.  See 38 C.F.R. § 3.156(a).



III.  Increased Rating

The Veteran contends that he is entitled to a rating in excess of 10 percent for his service-connected hypertension.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

By way of history, the Veteran initially claimed entitlement to service connection for hypertension in June 1995; that claim was denied in a September 1995 rating decision.  The Veteran did not perfect an appeal at that time.  The September 1995 denial was confirmed by way of a February 2003 rating decision.  In May 2003, the Veteran again claimed entitlement to service connection for hypertension, and was granted service connection and a 10 percent evaluation in June 2003.  In February 2003, the Veteran filed a claim for a disability evaluation in excess of 10 percent for the service-connected hypertension.  The claim was initially denied in a May 2010 rating decision, which was confirmed by a November 2011 rating decision.  It is from the November 2011 rating decision that the present appeal comes before the Board.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014). 

Hypertensive vascular disease warrants a 10 percent rating when diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or with a history of diastolic pressure is predominantly 100 or more requiring continuous medication for control.  A 20 percent rating requires diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more.  A 40 percent rating requires diastolic pressure of predominantly 120 or more.  A 60 percent rating requires diastolic pressure of predominantly 130 or more.  38 C.F.R. § 4.104, DC 7101 (2014).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90.  38 C.F.R. § 4.104, DC 7101, Note 1.

In January 2003, the Veteran underwent a VA examination for his hypertension.  The Veteran reported taking medication to control his hypertension.  Examination revealed blood pressure results of 150/90, right arm sitting; 142/88, right arm standing, and 145/90, right arm recumbent.  The Veteran's pulse was 60 and regular.

In a letter dated August 2010, L.B., a registered nurse, submitted a letter stating that the Veteran had been a patient since September 2007 and had a history of hypertension as well as hyperlipidemia.  The letter did not include any of the Veteran's medical treatment records or blood pressure readings.

In an August 2011 VA examination, the examiner noted the diagnosis of coronary artery disease, ventricular arrhythmia, heart block and hypertensive heart disease.  The Veteran had a pulse of 68, noted as regular.  His blood pressure reading was 220/110.

At a November 2011 VA examination, the examiner noted the Veteran's treatment plan included taking continuous medication.  The examiner noted the Veteran had a history of a diastolic blood pressure reading of 100 of more.  Current blood pressure readings revealed the following results: (1) 184/108, (2) 180/110, and (3) 190/100.

At an October 2013 examination, the Veteran's pulse was 62, with normal heart sounds.  The blood pressure reading was 160/90.

Based on the evidence, the Board finds that the Veteran's hypertension was not more than 10 percent disabling under DC 7101 during the period under consideration.  The evidence fails to indicate diastolic blood pressure readings of predominantly 110 or more or systolic blood pressure readings of predominantly 200 or more as required for a 20 percent rating.  The evidence shows 2 instances in which the Veteran's diastolic blood pressure reading reached, but did not exceed, 110; in August and November 2011.  However, the other 6 readings of record were all under 110.  Likewise, the systolic blood pressure readings were all under 200, including a reading of 220 in August 2011.  In sum, the record before the Board demonstrates that the Veteran's hypertension does not warrant a rating in excess of 10 percent disabling during the period on appeal.  As the preponderance of the evidence is against the claim for an increased rating, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a rating in excess of 10 percent have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's hypertension disability is not inadequate.  The Veteran complains of high blood pressure readings, which is contemplated by the rating criteria.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected disability; thus, the schedular evaluations are adequate to rate the Veteran's disability.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In the present appeal, the there is no mention of unemployability by Veteran or VA examination reports.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence not having been received, the claim of entitlement to service connection for defective vision, refractive error (claimed as loss of eye sight is not reopened.

Entitlement to an increased rating in excess of 10 percent for hypertension is denied.




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


